Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into by and between John J.
Tickner (hereinafter “Tickner”) and Zenith National Insurance Corp. (hereinafter
“Zenith”) on behalf of itself and its past and present officers, directors,
agents, employees, attorneys, parents, subsidiaries, related companies,
divisions, affiliated companies, successors and assigns, separately and
collectively, with reference to the following facts and circumstances:


A.                                   TICKNER IS EMPLOYED BY ZENITH PURSUANT TO A
WRITTEN EMPLOYMENT AGREEMENT THAT EXPIRES BY ITS TERM ON MARCH 1, 2005.


B.                                     ALTHOUGH TICKNER’S EMPLOYMENT OBLIGATIONS
WITH ZENITH PURSUANT TO HIS EMPLOYMENT AGREEMENT WILL TERMINATE ON MARCH 1,
2005, TICKNER WILL CONTINUE AS AN EMPLOYEE AT WILL UNTIL MARCH 31, 2005 AT WHICH
TIME ZENITH IS DESIROUS OF SECURING CONSULTING SERVICES FROM TICKNER, AND
TICKNER IS WILLING TO PROVIDE SUCH CONSULTING SERVICE TO ZENITH, WITH REGARD TO
SUCH MATTERS THAT INCLUDE, BUT ARE NOT LIMITED TO, REGULATORY/COMPLIANCE AUDITS
AND TRAINING; ASSISTING WITH PROVIDER FRAUD INITIATIVES; RISCORP RUNOFF ISSUES;
LITIGATION; REINSURANCE RECOVERIES; REINSURANCE PLACEMENT AND RECOVERABLES; AND
ASSISTANCE IN THE TRANSITION TO A NEW GENERAL COUNSEL.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, Zenith and Tickner hereby agree as follows:


1.             CONSULTANCY.


(A)           EFFECTIVE APRIL 1, 2005, TICKNER SHALL RENDER SERVICES TO ZENITH
AS AN INDEPENDENT CONTRACTOR, CONSULTANT ON A NON-EXCLUSIVE BASIS FOR A FOUR
YEAR TERM, (“CONSULTING TERM”) COMMENCING AS OF APRIL 1, 2005 AND TERMINATING
MARCH 31, 2009.

 

1

--------------------------------------------------------------------------------


 


(B)           DURING THE PERIOD BETWEEN APRIL 1, 2005 AND MARCH 31, 2007,
TICKNER SHALL MAKE HIMSELF REASONABLY AVAILABLE FOR CONSULTING WITH ZENITH, AT
SUCH TIMES AS ZENITH MAY REASONABLY REQUIRE NOT TO EXCEED 240 HOURS IN ANY
CALENDAR QUARTER.  DURING THIS PERIOD, TICKNER SHALL BE PAID A CONSULTING FEE OF
$21,666.67 PER MONTH.  ZENITH SHALL ISSUE A FORM 1099 WITH REGARD TO SUCH
CONSULTING FEES.


(C)           DURING THE PERIOD BETWEEN APRIL 1, 2007 AND MARCH 31, 2009,
TICKNER SHALL MAKE HIMSELF REASONABLY AVAILABLE FOR CONSULTING WITH ZENITH, AT
SUCH TIMES AS ZENITH MAY REASONABLY REQUIRE NOT TO EXCEED 120 HOURS IN ANY
CALENDAR QUARTER.  DURING THIS PERIOD, TICKNER SHALL BE PAID A CONSULTING FEE OF
$10,833.33 PER MONTH.  ZENITH SHALL ISSUE A FORM 1099 WITH REGARD TO SUCH
CONSULTING FEES.


(D)           IN THE EVENT TICKNER DETERMINES THAT THE CONSULTING BEING
REQUESTED OF HIM IN ANY QUARTER IS REASONABLY LIKELY TO EXCEED THE HOURS
LIMITATIONS SET FORTH IN SUBPARAGRAPH (B) AND (C) ABOVE, HE SHALL SO NOTIFY
ZENITH AND THE PARTIES SHALL DISCUSS A MUTUALLY AGREED UPON ARRANGEMENT FOR
ADDITIONAL COMPENSATION.


(E)           SO LONG AS TICKNER SHALL SERVE AS A CONSULTANT PURSUANT TO THIS
AGREEMENT, ZENITH AGREES TO PROVIDE TICKNER WITH AN OFFICE, PHONE, EMAIL,
COMPUTER AND SECRETARIAL SUPPORT AT ITS OFFICES IN WOODLAND HILLS.  THE
PARTICULAR OFFICE WITHIN ITS FACILITIES SHALL BE SELECTED BY ZENITH AT ITS
DISCRETION.  IN ADDITION, ZENITH AGREES TO CONTINUE AT ITS EXPENSE TO PROVIDE
TICKNER WITH A TELEPHONE LINE FOR FACSIMILE AND DSL SERVICE AT HIS HOME FOR SO
LONG AS SUCH SERVICE IS NEEDED BY TICKNER IN CONNECTION WITH HIS CONSULTING
ASSIGNMENTS.  TICKNER SHALL NOT USE HIS ZENITH OFFICE ADDRESS OR EMAIL ADDRESS
FOR THE CONDUCT OF BUSINESS ON BEHALF OF ANY ENTITY OTHER THAN ZENITH.  FURTHER,
TICKNER AGREES THAT HE WILL NOT USE HIS ZENITH OFFICE, TELEPHONE OR OTHER ZENITH
SERVICES OR FACILITIES IN A MANNER THAT COULD CREATE A CONFLICT OF INTEREST,
LIABILITY OR EMBARRASSMENT TO ZENITH.

 

2

--------------------------------------------------------------------------------


 


(F)            TICKNER SHALL PROVIDE SUCH CONSULTING SERVICES IN THE MANNER AND
AT SUCH LOCATION (INCLUDING BY TELEPHONE OR IN PERSON AT ZENITH OFFICES) AS
ZENITH REASONABLY DETERMINES IN GOOD FAITH BASED ON THE NATURE AND URGENCY OF
THE MATTER(S) ON WHICH TICKNER SERVICES ARE SOUGHT.


(G)           TICKNER SHALL BE PAID HIS CONSULTING FEE ON THE FIRST OF EACH
MONTH DURING THE PERIOD OF HIS CONSULTANCY WITH THE FIRST PAYMENT TO BE MADE
APRIL 1, 2005.  TICKNER SHALL BE REIMBURSED FOR ALL REASONABLE OUT OF POCKET
EXPENSES TO THE EXTENT THEY ARE APPROVED BY ZENITH IN WRITING IN ADVANCE,
INCLUDING BUT NOT LIMITED TO EXPENSES INCURRED FOR TRAVEL TO THE LOCATION OF ANY
CONSULTING SERVICES OUTSIDE OF THE GEOGRAPHIC AREA IN WHICH TICKNER MAINTAINS
HIS PRINCIPAL RESIDENCE.


(H)           NOTHING CONTAINED HEREIN SHALL PREVENT TICKNER AFTER APRIL 1,
2005, FROM SEEKING OR ACCEPTING OTHER CONSULTING CLIENTS OR EMPLOYMENT;
PROVIDED, HOWEVER, TICKNER MAY NOT ACCEPT CONSULTING CLIENTS OR EMPLOYMENT FROM
AGENTS, INSURED PARTIES COMPETING INSURANCE COMPANIES OR ANY OTHER ENTITY THAT
COULD CREATE A CONFLICT OF INTEREST WITH ZENITH, WITHOUT THE EXPRESS WRITTEN
APPROVAL FROM ZENITH.  TICKNER MAY, HOWEVER, TERMINATE HIS CONSULTING
OBLIGATIONS UNDER THE AGREEMENT AT ANY TIME WHETHER TO ACCEPT COMPETITIVE
EMPLOYMENT OR OTHERWISE.  ANY SUCH TERMINATION OF SERVICES BY TICKNER SHALL BE
PRECEDED BY WRITTEN NOTICE TO ZENITH SETTING FORTH THE DATES HIS CONSULTING
SERVICES WILL TERMINATE.  TICKNER SHALL EARN NO FURTHER FEES PURSUANT TO
PARAGRAPH 1(B) OR (C), AS APPLICABLE, AFTER THE DATE OF CESSATION BUT TICKNER
SHALL BE ENTITLED TO BE REIMBURSED FOR EXPENSES APPROPRIATELY INCURRED PRIOR TO
THE DATE OF HIS CESSATION OF CONSULTING SERVICES.


(I)            AS OF APRIL 1, 2005, THE RELATIONSHIP BETWEEN THE PARTIES IS THAT
OF AN INDEPENDENT CONTRACTOR AND NOT AN EMPLOYER/EMPLOYEE.  TICKNER IS AN
INDEPENDENT CONTRACTOR, AND ZENITH SHALL NOT ASSUME THE DUTIES AND
RESPONSIBILITIES OF AN EMPLOYER WITH RESPECT TO TICKNER, INCLUDING BUT NOT
LIMITED TO PAYROLL DEDUCTIONS, WITHHOLDING,

 

3

--------------------------------------------------------------------------------


 


EMPLOYER’S TAXES, WORKERS’ COMPENSATION INSURANCE, HEALTH INSURANCE PROGRAMS,
SICK LEAVE BENEFITS, RETIREMENT PROGRAMS OR ANY OTHER BENEFITS GRANTED BY ZENITH
TO ITS EMPLOYEES; PROVIDED, HOWEVER,  TICKNER SHALL CONTINUE TO VEST IN THE 7000
SHARES OF RESTRICTED STOCK THAT HAD PREVIOUSLY BEEN GRANTED TO HIM, ON THE TERMS
AND CONDITION SET FORTH IN THE RESTRICTED STOCK AWARD AGREEMENTS AND ANY
AMENDMENTS THERETO.  FORM W-2S SHALL BE ISSUED TO TICKNER WITH REGARD TO SUCH
RESTRICTED STOCK AND THE DIVIDENDS RELATED THERETO AS REQUIRED BY LAW.  EXCEPT
TO THE EXTENT ZENITH IS OBLIGATED TO WITHHOLD TAXES, AND IS LIABLE FOR TAXES, ON
INCOME REPORTED ON FORM’S W-2, THE PAYMENT OF ALL TAXES WITH REGARD TO TICKNER’S
INCOME AND THE PROVIDING OF ALL BENEFITS, IF ANY, TO TICKNER HIMSELF OR TO HIS
SPOUSE, CHILDREN OR EMPLOYEES OF TICKNER SHALL BE SOLELY THE RESPONSIBILITY OF
TICKNER.  TICKNER UNDERSTANDS AND AGREES THAT AS AN INDEPENDENT CONTRACTOR HE IS
NOT ELIGIBLE TO PARTICIPATE IN ANY BONUS OR OTHER PROGRAM OF EMPLOYEE BENEFITS
OR EQUITY BASED COMPENSATION SPONSORED BY ZENITH.  TICKNER AGREES THAT HE WILL
INDEMNIFY AND HOLD ZENITH HARMLESS FROM ANY AND ALL CLAIMS WHETHER FOR TAXES,
PENALTIES, INTEREST OR OTHERWISE BASED UPON TICKNER’S INDEPENDENT CONTRACTOR
STATUS, INCLUDING TICKNER’S FAILURE TO MAKE ANY NECESSARY REPORTS, FILE ANY
NECESSARY RETURNS OR PAY ANY APPROPRIATE TAXES OR FEES.


(J)            TICKNER AGREES THAT TO THE EXTENT HE IS REQUESTED TO DO SO, HE
WILL ASSIST IN THE TRANSITION OF HIS DUTIES TO A NEW GENERAL COUNSEL, OR
OTHERWISE, AS REQUESTED BY ZENITH.


(K)           TICKNER AGREES THAT DURING THE DURATION OF HIS CONSULTANCY HE WILL
BE BOUND BY THE SAME RULES AND DUTIES, INCLUDING THE DUTY OF LOYALTY, AS ARE
EMPLOYEES OF ZENITH GENERALLY.  TICKNER FURTHER AGREES THAT HE WILL NOT ENGAGE
IN ANY ACTIVITIES WHICH ARE DIRECTLY OR INDIRECTLY INCONSISTENT WITH HIS STATUS
AS A CONSULTANT TO ZENITH.  THIS AGREEMENT, AND TICKNER’S CONSULTANCY HEREUNDER,
MAY BE TERMINATED BY ZENITH FOR CAUSE

 

4

--------------------------------------------------------------------------------


 


IN THE EVENT OF ANY BREACH OF THIS AGREEMENT OR MISCONDUCT.  IN THE EVENT SUCH
BREACH OR MISCONDUCT IS REASONABLY CAPABLE OF CURE, ZENITH SHALL NOT HAVE THE
RIGHT TO TERMINATE FOR CAUSE UNLESS AND UNTIL THE MATTER HAS REMAINED UNREMEDIED
FOR 10 BUSINESS DAYS AFTER WRITTEN NOTICE TO TICKNER.


2.             CONFIDENTIALITY OF ZENITH INFORMATION AND OTHER OBLIGATIONS.


(A)           TICKNER ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT, AS A RESULT OF
HIS EMPLOYMENT BY ZENITH AND HIS CONSULTING HEREUNDER, HE MAY HAVE DEVELOPED,
OBTAINED, OR LEARNED, AND/OR WILL IN THE FUTURE DEVELOP, OBTAIN OR LEARN, TRADE
SECRETS OR CONFIDENTIAL INFORMATION OF ZENITH (INCLUDING ATTORNEY CLIENT OR
ATTORNEY WORK PRODUCT INFORMATION AND INFORMATION RELATING TO ZENITH’S DATA
PROCESSING AND/OR CLAIMS HANDLING PROCEDURES, BUSINESS POLICIES, STRATEGIES AND
OTHER INFORMATION).  TICKNER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT AND
APPROVAL OF ZENITH, DIVULGE TO ANY PERSON, FIRM OR CORPORATION, NOR USE TO THE
DETRIMENT OF ZENITH OR ANY OTHER RELEASED PARTY, NOR USE IN ANY BUSINESS,
VENTURE, OR ANY ORGANIZATION OF ANY KIND, AT ANY TIME DURING THE CONSULTING TERM
OR THEREAFTER ANY TRADE SECRETS OR CONFIDENTIAL INFORMATION INCLUDING, BUT NOT
LIMITED TO, TRADE SECRET OR CONFIDENTIAL INFORMATION OF THE FOLLOWING TYPES:
CLAIMS HANDLING, DEVELOPMENT, MARKETING, ORGANIZATIONAL, FINANCIAL, ACCOUNTING,
MANAGERIAL, ADMINISTRATIVE, PRODUCTION, DISTRIBUTION AND SALES INFORMATION,
DATA, SPECIFICATIONS AND PROCESSES PRESENTLY OWNED, OR DEVELOPED IN WHOLE OR IN
PART BOTH DURING THE CONSULTING TERM OR AT ANY TIME PRIOR THERETO (COLLECTIVELY,
THE “CONFIDENTIAL MATERIAL”).  CONFIDENTIAL MATERIAL SHALL NOT INCLUDE
INFORMATION THAT HAS BEEN PUBLICLY DISCLOSED BY ZENITH OR INCLUDED IN ANY
PUBLICLY AVAILABLE FILING, REPORT, OR ANALYSIS OR WHICH IS AVAILABLE TO THE
PUBLIC THROUGH LAWFUL MEANS UNRELATED TO ANY DISCLOSURES BY TICKNER.  EXCEPT IN
THE PERFORMANCE OF TICKNER’S DUTIES AS A CONSULTANT TO ZENITH, TICKNER SHALL
NOT, DIRECTLY OR INDIRECTLY FOR ANY REASON WHATSOEVER, DISCLOSE OR USE

 

5

--------------------------------------------------------------------------------


 


ANY SUCH CONFIDENTIAL MATERIAL AT ANY TIME DURING THE CONSULTING TERM OR
THEREAFTER.  ALL RECORDS, FILES, DRAWINGS, DOCUMENTS, EQUIPMENT AND OTHER
TANGIBLE ITEMS, WHEREVER LOCATED, RELATING IN ANY WAY TO THE CONFIDENTIAL
MATERIAL OR OTHERWISE TO ZENITH’S BUSINESS, WHICH TICKNER SHALL PREPARE, USE OR
ENCOUNTER, SHALL BE AND REMAIN ZENITH’S SOLE AND EXCLUSIVE PROPERTY AND SHALL BE
INCLUDED IN THE CONFIDENTIAL MATERIAL.  UPON OR AT ANY TIME FOLLOWING THE
TERMINATION OF THE CONSULTING TERM, OR SOONER IF REQUESTED BY ZENITH, TICKNER
SHALL PROMPTLY DELIVER TO ZENITH ANY AND ALL OF THE CONFIDENTIAL MATERIAL, NOT
PREVIOUSLY DELIVERED TO ZENITH, THAT MAY BE IN THE POSSESSION OR UNDER THE
CONTROL OF TICKNER.


(B)           ONCE TICKNER HAS DISCLOSED TO ZENITH PROCESSES, DEVELOPMENTS AND
DISCOVERIES CONCEIVED BY TICKNER (COLLECTIVELY, THE “TICKNER WORK PRODUCT”), IN
ANY WAY RELATED TO THE CONFIDENTIAL MATERIAL OR THE DEVELOPMENT, PRODUCTION,
FINANCING OR MARKETING ACTIVITY CARRIED ON BY ZENITH, WHETHER CONCEIVED ALONE OR
WITH OTHERS DURING THE PERFORMANCE OF TICKNER’S DUTIES, AND WHETHER OR NOT
CONCEIVED DURING THE REGULAR WORKING HOURS OF ZENITH, SUCH TICKNER WORK PRODUCT
SHALL BECOME THE SOLE AND EXCLUSIVE PROPERTY OF ZENITH, AND TICKNER HEREBY
ASSIGNS TO ZENITH TICKNER’S ENTIRE RIGHT, TITLE AND INTEREST IN AND TO THE
TICKNER WORK PRODUCT. ZENITH SHALL ALSO HAVE THE RIGHT TO KEEP ANY AND ALL OF
THE TICKNER WORK PRODUCT AS ZENITH’S CONFIDENTIAL MATERIAL.


(C)           DURING THE TERM OF THIS AGREEMENT, AND FOR A PERIOD OF TWENTY FOUR
MONTHS AFTER THE CONCLUSION OF TICKNER’S SERVICES PURSUANT TO THIS AGREEMENT,
TICKNER SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT ANY EMPLOYEE OR CONSULTANT OF
ZENITH, ENCOURAGE ANY SUCH EMPLOYEE OR CONSULTANT TO LEAVE THE EMPLOYMENT OF
ZENITH, OR HAVE ANY INVOLVEMENT IN THE HIRING (OR RETENTION) OF ANY SUCH
EMPLOYEE OR CONSULTANT WITHOUT ZENITH’S PRIOR WRITTEN CONSENT; PROVIDED,
HOWEVER, THAT THIS LIMITATION SHALL NOT APPLY IN ANY EVENT WITH REGARD TO THE
HIRING OF ANY INDIVIDUAL WHO HAS NOT BEEN EMPLOYED BY, OR CONSULTED WITH, ZENITH
FOR AT LEAST ONE YEAR.

 

6

--------------------------------------------------------------------------------


 


(D)           THE PARTIES ACKNOWLEDGE THAT DAMAGES WOULD NOT ADEQUATELY
COMPENSATE ZENITH FOR ANY BREACH BY TICKNER OF ANY OF THE PROVISIONS OF THIS
PARAGRAPH 2 OF THIS AGREEMENT; THAT ANY SUCH BREACH WILL IRREPARABLY HARM
ZENITH; AND THAT IN THE EVENT OF ALLEGATIONS OF IRREPARABLE INJURY FROM THIS OR
ANY OTHER TYPE OF CONDUCT, ANY COURT OF COMPETENT JURISDICTION MAY GRANT TO
ZENITH PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR
INJUNCTION, PENDING ARBITRATION, TO PROTECT ZENITH OR ITS CONFIDENTIAL
MATERIAL.  SIMILARLY, IN THE EVENT ANY ALLEGED BREACH BY ZENITH SHALL THREATEN
IRREPARABLE HARM TO THE TICKNER, TICKNER MAY SEEK FROM ANY COURT WITH
APPROPRIATE VENUE, PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER
OR INJUNCTION, TO PROTECT HIS INTERESTS, PENDING ARBITRATION.  THE PARTIES
FURTHER AGREE THAT THEIR RIGHTS AND REMEDIES TO SEEK PROVISIONAL RELIEF FROM A
COURT AND INJUNCTIVE RELIEF FROM AN ARBITRATOR SHALL BE IN ADDITION TO ANY OTHER
RIGHTS, INCLUDING THE RIGHT TO SUSPEND PERFORMANCE AND/OR TO SEEK DAMAGES,
EITHER WOULD HAVE IN THE EVENT OF A BREACH BY THE OTHER.


3.             ZENITH PROPERTY.  TICKNER AGREES THAT, UPON REQUEST AT ANY TIME,
HE WILL IMMEDIATELY RETURN TO ZENITH ALL RECORDS, DOCUMENTS, REPORTS, FILES,
MEMORANDA, CREDIT CARDS, CARDKEY PASSES, DOOR AND FILE KEYS, COMPUTER ACCESS
CODES, SOFTWARE, AND OTHER PHYSICAL OR PERSONAL PROPERTY PERTAINING TO OR OWNED
BY ZENITH


4.             COOPERATION AND INDEMNIFICATION.  TICKNER AGREES TO COOPERATE
WITH ZENITH IN CONNECTION WITH ANY FUTURE OR CURRENTLY PENDING LITIGATION,
INCLUDING WITHOUT LIMITATION, BY MAKING HIMSELF REASONABLY AVAILABLE TO TESTIFY
IN ANY ACTION AS REASONABLY REQUESTED BY ZENITH.  WITH RESPECT TO ANY SUCH
LITIGATION, IN THE EVENT TICKNER IS NAMED AS A DEFENDANT BY ANY PARTY THERETO,
ZENITH SHALL BE RESPONSIBLE FOR PROVIDING A DEFENSE TO, AND INDEMNIFYING,
TICKNER, TO THE SAME EXTENT AND UNDER THE SAME CONDITIONS AS IF HE WERE AN
OFFICER AND EMPLOYEE OF ZENITH, WITH

 

7

--------------------------------------------------------------------------------


 


RESPECT TO ANY LITIGATION INCLUDING ANY THIRD PARTY LITIGATION OR OTHER
PROCEEDING ARISING FROM HIS LAWFUL ACTIVITIES ON BEHALF OF ZENITH AND THE
DISCHARGE OF HIS DUTIES AS AN EMPLOYEE OR A CONSULTANT TO ZENITH.  IN THE EVENT
THAT THE INTERESTS OF TICKNER AND ZENITH IN LITIGATION SHOULD BECOME ADVERSE,
TICKNER SHALL BE ENTITLED TO SELECT HIS OWN COUNSEL, SUBJECT TO THE APPROVAL OF
ZENITH (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).


5.             MODIFICATIONS.  NO MODIFICATION, AMENDMENT OR WAIVER OF ANY OF
THE PROVISIONS CONTAINED IN THIS AGREEMENT, OR ANY FUTURE REPRESENTATION,
PROMISE, OR CONDITION IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT,
SHALL BE BINDING UPON ANY PARTY TO THIS AGREEMENT UNLESS MADE IN WRITING AND
SIGNED BY SUCH PARTY OR BY A DULY AUTHORIZED OFFICER OR AGENT OF SUCH PARTY.


6.             SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT,
OR PORTION THEREOF, SHOULD BE HELD TO BE VOID, VOIDABLE, UNLAWFUL OR FOR ANY
REASON UNENFORCEABLE, THE REMAINING PROVISIONS OR PORTIONS OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.


7.             COVENANT NOT TO SUE.  EXCEPT TO THE EXTENT REQUIRED BY LAW, EACH
PARTY HERETO COVENANTS AND AGREES NOT TO BRING OR ASSERT, OR TO INDUCE OR ASSIST
ANY PERSON, FIRM, CORPORATION, OR OTHER ENTITY WHATSOEVER TO BRING OR ASSERT,
ANY CLAIM RELEASED BY THIS AGREEMENT.  EACH PARTY HERETO FURTHER COVENANTS AND
AGREES THAT THIS AGREEMENT IS A BAR TO BRINGING, ASSERTING, INDUCING OR
ASSISTING, EXCEPT TO THE EXTENT REQUIRED BY LAW, ANY SUCH CLAIM, AND THAT EACH
PARTY SHALL, IN THE EVENT OF SUCH A BREACH, RESTORE TO THE OTHER ALL
CONSIDERATION RECEIVED UNDER THIS AGREEMENT AND INDEMNIFY ALL OTHER PARTIES AND
HOLD THEM HARMLESS, FROM AND AGAINST ANY LIABILITY, LOSS, COST, OR EXPENSE
(INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES)

 

8

--------------------------------------------------------------------------------


 


INCURRED AS A DIRECT OR INDIRECT RESULT OF A BREACH OF THIS PARAGRAPH OF THIS
AGREEMENT.


8.             NO PRE-EXISTING CLAIMS.  TICKNER REPRESENTS AND WARRANTS THAT HE
HAS NOT FILED ANY STATUTORY, CIVIL, OR ADMINISTRATIVE COMPLAINT OR CHARGE OF ANY
KIND WITH ANY STATE OR FEDERAL COURT, ADMINISTRATIVE AGENCY, OR TRIBUNAL OF ANY
KIND WHATSOEVER, ASSERTING ANY CLAIM RELEASED UNDER THIS AGREEMENT.  THE PARTIES
AGREE THAT THIS AGREEMENT AND THE CONSIDERATION EXCHANGED IN THIS AGREEMENT ARE
CONTINGENT UPON THIS REPRESENTATION AND WARRANTY.


9.             NON-ASSIGNMENT OF CLAIMS.  THE PARTIES REPRESENT AND WARRANT THAT
THEY HAVE NOT ASSIGNED OR TRANSFERRED ANY PORTION OF THE CLAIMS RELEASED UNDER
THIS AGREEMENT TO ANY OTHER PERSON, FIRM, CORPORATION OR OTHER ENTITY, AND THAT
NO OTHER PERSON, FIRM, CORPORATION OR OTHER ENTITY HAS ANY LIEN OR INTEREST IN
ANY SUCH CLAIMS.  EACH PARTY SHALL INDEMNIFY ALL OTHER PARTIES, AND DEFEND AND
HOLD THEM HARMLESS, FROM AND AGAINST ANY LIABILITY, LOSS, COST, AND EXPENSE
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) INCURRED AS A DIRECT
OR INDIRECT RESULT OF ANY BREACH OF THIS PARAGRAPH OF THIS AGREEMENT.


10.           INTEGRATION.  WHEN EFFECTIVE, THIS AGREEMENT SHALL CONSTITUTE A
SINGLE, INTEGRATED WRITTEN CONTRACT EXPRESSING THE ENTIRE AGREEMENT OF THE
PARTIES CONCERNING THE SUBJECT MATTER REFERRED TO IN THIS AGREEMENT.  NO
COVENANTS, AGREEMENTS, REPRESENTATIONS, OR WARRANTIES OF ANY KIND WHATSOEVER,
WHETHER EXPRESS OR IMPLIED IN LAW OR FACT, HAVE BEEN MADE BY ANY PARTY TO THIS
AGREEMENT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR OTHER WRITTEN
AGREEMENTS OF THE PARTIES.  AS OF THE DATE THIS AGREEMENT IS EXECUTED, ALL PRIOR
AND CONTEMPORANEOUS DISCUSSIONS, NEGOTIATIONS, AND AGREEMENTS HAVE BEEN AND ARE
MERGED AND INTEGRATED INTO, AND ARE SUPERSEDED BY, THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


11.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICT OF LAWS.


12.           ADDITIONAL DOCUMENTS.  THE PARTIES WILL EXECUTE ALL SUCH FURTHER
AND ADDITIONAL DOCUMENTS AND UNDERTAKE ALL SUCH OTHER ACTIONS AS SHALL BE
REASONABLE, CONVENIENT, NECESSARY OR DESIRABLE TO CARRY OUT THE PROVISIONS OF
THIS AGREEMENT.


13.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS. 
WHEN EACH PARTY HAS SIGNED AND DELIVERED AT LEAST ONE SUCH COUNTERPART, EACH
COUNTERPART SHALL BE DEEMED AN ORIGINAL, AND, WHEN TAKEN TOGETHER WITH OTHER
SIGNED COUNTERPARTS, SHALL CONSTITUTE ONE AGREEMENT WHICH SHALL BE BINDING UPON
AND EFFECTIVE AS TO ALL PARTIES.


14.           MISCELLANEOUS TERMS.  EACH OF THE PARTIES TO THIS AGREEMENT
FURTHER REPRESENTS, WARRANTS, AND AGREES AS FOLLOWS:


(A)           EACH PARTY HAS READ THE AGREEMENT CAREFULLY, KNOWS AND UNDERSTANDS
THE CONTENTS OF THIS AGREEMENT, AND HAS MADE SUCH INVESTIGATION OF THE FACTS
PERTAINING TO THIS AGREEMENT AND OF ALL MATTERS PERTAINING TO THIS AGREEMENT AS
SUCH PARTY DEEMS NECESSARY OR DESIRABLE.


(B)           THE TERMS OF THIS AGREEMENT ARE CONTRACTUAL, NOT A MERE RECITAL,
AND ARE THE RESULT OF NEGOTIATIONS BETWEEN THE PARTIES.


(C)           EACH PARTY AGREES THAT SUCH PARTY WILL NOT TAKE ANY ACTION THAT
WOULD INTERFERE WITH THE PERFORMANCE OF THIS AGREEMENT BY ANY OF THE PARTIES TO
THIS AGREEMENT OR WHICH WOULD ADVERSELY AFFECT THE RIGHTS PROVIDED FOR IN THIS
AGREEMENT.


(D)           WHENEVER THE CONTEXT SO REQUIRES, THE SINGULAR NUMBER SHALL
INCLUDE THE PLURAL NUMBER, AND VICE VERSA.

 

10

--------------------------------------------------------------------------------


 


(E)           EACH PARTY TO THIS AGREEMENT HAS THE FULL AUTHOIRTY TO ENTER INTO
THIS AGREEMENT.


15.           RELEASE BY TICKNER.  TICKNER KNOWINGLY AND VOLUNTARILY ON BEHALF
OF HIMSELF AND ANY SPOUSE, DEPENDENTS, DESCENDANTS, ANCESTORS, REPRESENTATIVES,
HEIRS, EXECUTORS, ADMINISTRATORS, GRANTEES, ASSIGNS AND SUCCESSORS-IN-INTEREST
OF TICKNER, AND EACH OF THEM, HEREBY COMPLETELY RELEASES AND FOREVER DISCHARGES
ZENITH AND ANY PARENT, SUBSIDIARY, DIVISION, RELATED OR AFFILIATED ENTITY, PAST
AND PRESENT, AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES, AGENTS,
REPRESENTATIVES, INSURERS, ATTORNEYS, ASSIGNS, PREDECESSORS AND
SUCCESSORS-IN-INTEREST, PAST AND PRESENT, AND EACH OF THEM (HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “RELEASED PARTIES”), OF AND FROM ANY AND ALL
CLAIMS, RIGHTS, AGREEMENTS, CONTRACTS, COVENANTS, PROMISES, DEMANDS, ACTIONS,
CAUSES OF ACTION, SUITS, LIENS, JUDGMENTS, ORDERS, DEBTS, OBLIGATIONS,
LIABILITIES, WAGES, ACCOUNTS, DAMAGES, COSTS, ATTORNEYS’ FEES OR ANY OTHER
EXPENSES WHATSOEVER, OF WHATEVER KIND OR NATURE, IN LAW, EQUITY OR OTHERWISE,
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, WHICH TICKNER NOW HAS OR HAS
AT ANY TIME HERETOFORE HAD, RELATING TO OR ARISING OUT OF ANY STATE, MUNICIPAL,
OR FEDERAL CONSTITUTION, STATUTE, REGULATION, ORDINANCE, ORDER, OR COMMON LAW,
INCLUDING, BUT NOT LIMITED TO:  TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
AMENDED, 42 U.S.C. § 2000(E), ET SEQ.; THE CIVIL RIGHTS ACT OF 1866, AS AMENDED,
42 U.S.C. § 1981, ET SEQ.; THE EQUAL PAY ACT, AS AMENDED, 29 U.S.C. § 206(D);
THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C., § 12101, ET SEQ.; THE FAIR LABOR
STANDARDS ACT OF 1938, AS AMENDED, 29 U.S.C. § 201, ET SEQ.; THE FAMILY AND
MEDICAL LEAVE ACT, 29 U.S.C. § 2601, ET SEQ.; THE AMERICANS WITH DISABILITY ACT
OF 1990, AS AMENDED, 42 U.S.C. § 12101, ET SEQ.; THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 ET SEQ.;

 

11

--------------------------------------------------------------------------------


 


THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, 29 U.S.C. § 1001, ET SEQ.; ANY
EQUIVALENT STATE STATUTE, AND ANY ACTION BASED ON MISREPRESENTATION, FRAUD, WORK
PLACE INJURY, BREACH OF PUBLIC POLICY, CONTRACT, QUASI-CONTRACT, IMPLIED
CONTRACT, AN ACCOUNTING, WRONGFUL OR CONSTRUCTIVE DISCHARGE, BREACH OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, LIBEL, SLANDER, MALICIOUS PROSECUTION,
NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, ANY OTHER TORT,
DISCRIMINATION ON ANY BASIS PROHIBITED BY STATUTE, REGULATION, ORDINANCE, OR
PUBLIC POLICY, NEGLIGENCE, INTERFERENCE WITH BUSINESS OPPORTUNITY OR WITH
CONTRACTS, OR UNFAIR PRACTICES ARISING OUT OF ANY ACTS OR OMISSIONS OCCURRING
BEFORE THE EXECUTION OF THIS AGREEMENT.  THIS RELEASE SHALL NOT BE DEEMED TO
RELEASE OR DISCHARGE ANY OBLIGATIONS UNDER THIS AGREEMENT OR ANY BENEFITS TO
WHICH TICKNER MAY BE ENTITLED UNDER ZENITH’S 401(K) PLAN.


16.           WAIVER OF UNKNOWN CLAIMS.  IN CONNECTION WITH THE FOREGOING
RELEASE, TICKNER ACKNOWLEDGES THAT HE IS AWARE THAT HE MAY LATER DISCOVER FACTS
IN ADDITION TO OR DIFFERENT FROM THOSE WHICH HE CURRENTLY KNOWS OR BELIEVES TO
BE TRUE WITH RESPECT TO THE SUBJECT MATTERS OF THE ABOVE RELEASE, BUT THAT IT IS
HIS INTENTION HEREBY FULLY, FINALLY, AND FOREVER, TO SETTLE AND RELEASE ALL OF
THESE MATTERS WHICH NOW EXIST, MAY EXIST, OR PREVIOUSLY EXISTED BETWEEN TICKNER
AND THE RELEASE PARTIES, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED.  IN
FURTHERANCE OF SUCH INTENT, THE RELEASES GIVEN HEREIN SHALL BE AND SHALL REMAIN
IN EFFECT AS FULL AND COMPLETE RELEASES, NOTWITHSTANDING THE DISCOVERY OR
EXISTENCE OF SUCH ADDITIONAL OR DIFFERENT FACTS.  IN THIS REGARD, TICKNER
SPECIFICALLY WAIVES THE BENEFITS OF THE PROVISIONS OF SECTION 1542 OF THE CIVIL
CODE OF THE STATE OF CALIFORNIA AND ANY OTHER ANALOGOUS STATE OR FEDERAL LAW OR
REGULATION.  SAID SECTION 1542 OF THE CALIFORNIA CIVIL CODE READS AS FOLLOWS:

 

12

--------------------------------------------------------------------------------


 


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH DEBTOR.


17.           RELEASE BY ZENITH.  IN CONSIDERATION OF THE RELEASE GIVEN ABOVE BY
TICKNER, ZENITH KNOWINGLY AND VOLUNTARILY HEREBY COMPLETELY RELEASES AND FOREVER
DISCHARGES TICKNER OF AND FROM ANY AND ALL CLAIMS, RIGHTS, AGREEMENTS,
CONTRACTS, COVENANTS, PROMISES, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS,
LIENS, JUDGMENTS, ORDERS, DEBTS, OBLIGATIONS, LIABILITIES, WAGES, ACCOUNTS,
DAMAGES, COSTS, ATTORNEYS’ FEES OR ANY OTHER EXPENSES WHATSOEVER, OF WHATEVER
KIND OR NATURE, IN LAW, EQUITY OR OTHERWISE, WHETHER KNOWN OR UNKNOWN, SUSPECTED
OR UNSUSPECTED, WHICH ZENITH NOW HAS OR HAS AT ANY TIME HERETOFORE HAD,
EXCEPTING ONLY CLAIMS OF FRAUD, DISHONESTY OR WILLFUL CONCEALMENT.  EXCEPT AS
PROVIDED ABOVE, THIS RELEASE IS INTENDED TO APPLY TO CLAIMS RELATING TO OR
ARISING OUT OF ANY STATE, MUNICIPAL, OR FEDERAL CONSTITUTION, STATUTE,
REGULATION, ORDINANCE, ORDER OR COMMON LAW, INCLUDING, BUT NOT LIMITED TO,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000(E), ET
SEQ.; THE CIVIL RIGHTS ACT OF 1866, AS AMENDED, 42 U.S.C. § 1981, ET SEQ.; THE
EQUAL PAY ACT, AS AMENDED, 29 U.S.C. § 206(D); THE AMERICANS WITH DISABILITIES
ACT, 42 U.S.C., § 12101, ET SEQ.; THE FAIR LABOR STANDARDS ACT OF 1938, AS
AMENDED, 29 U.S.C. § 201, ET SEQ.; THE FAMILY AND MEDICAL LEAVE ACT, 29 U.S.C.
§ 2601, ET SEQ.; THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED, 42
U.S.C. § 12101, ET SEQ.; THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED, 29 U.S.C. § 621 ET SEQ.; THE EMPLOYEE RETIREMENT INCOME SECURITY ACT,
29 U.S.C. § 1001, ET SEQ.; ANY EQUIVALENT STATE STATUTE, AND ANY ACTION BASED ON
MISREPRESENTATION, WORK PLACE INJURY, BREACH OF PUBLIC POLICY, CONTRACT, QUASI-

 

13

--------------------------------------------------------------------------------


 


CONTRACT, IMPLIED CONTRACT, AN ACCOUNTING, WRONGFUL OR CONSTRUCTIVE DISCHARGE,
BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, LIBEL, SLANDER, MALICIOUS
PROSECUTION, NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, ANY
OTHER TORT, DISCRIMINATION ON ANY BASIS PROHIBITED BY STATUTE, REGULATION,
ORDINANCE, OR PUBLIC POLICY, NEGLIGENCE, INTERFERENCE WITH BUSINESS OPPORTUNITY
OR WITH CONTRACTS, OR UNFAIR PRACTICES ARISING OUT OF ANY ACTS OR OMISSIONS
OCCURRING BEFORE THE EXECUTION OF THIS AGREEMENT.  THIS RELEASE SHALL NOT BE
DEEMED TO RELEASE ANY OBLIGATIONS OF TICKNER UNDER THIS AGREEMENT.


18.           WAIVER OF UNKNOWN CLAIMS.  IN CONNECTION WITH THE FOREGOING
RELEASE, ZENITH SPECIFICALLY WAIVES THE BENEFITS OF THE PROVISIONS OF SECTION
1542 OF THE CALIFORNIA CIVIL CODE QUOTED IN FULL ABOVE AND ANY OTHER ANALOGOUS
STATE OR FEDERAL LAW OR REGULATION.


19.           PROHIBITION AGAINST DEFAMATION AND WILLFUL DISPARAGEMENT.  ZENITH,
WITH RESPECT TO TICKNER, AND TICKNER WITH RESPECT TO ZENITH AND THE OTHER
RELEASED PARTIES, AGREE THAT THEY WILL NOT AT ANY TIME ORALLY OR IN WRITING
DEFAME OR INTENTIONALLY MAKE DISPARAGING REMARKS THAT COULD BE EXPECTED TO HAVE
A MATERIAL ADVERSE IMPACT UPON THE BUSINESS REPUTATION OR BUSINESS PROSPECTS OF
THE OTHER PARTY OR PERSON, EXCEPT AS MAY BE REQUIRED BY LAW. 


20.           AGE DISCRIMINATION IN EMPLOYMENT ACT WAIVER.  THE WAIVER GIVEN
BELOW IS GIVEN ONLY IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF
VALUE TO WHICH TICKNER IS ALREADY ENTITLED.  THE WAIVER SET FORTH BELOW DOES NOT
WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE OF EXECUTION OF THIS
AGREEMENT.  TICKNER ACKNOWLEDGES THAT (I) THIS PARAGRAPH IS WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY TICKNER, (II) BY REVIEWING THIS PARAGRAPH OR
DRAFTS THEREOF HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS

 

14

--------------------------------------------------------------------------------


 


AGREEMENT, (III) HE WAS GIVEN A PERIOD OF 21 DAYS WITHIN WHICH TO CONSIDER THIS
PARAGRAPH, AND (IV) TO THE EXTENT HE EXECUTES THIS AGREEMENT, INCLUDING THIS
PARAGRAPH, BEFORE THE EXPIRATION OF THE 21 DAY PERIOD, HE DOES SO KNOWINGLY AND
VOLUNTARILY.  TICKNER SHALL HAVE THE RIGHT TO CANCEL AND REVOKE THIS PARAGRAPH
DURING A PERIOD OF SEVEN DAYS FOLLOWING HIS EXECUTION OF THE AGREEMENT AND THIS
PARAGRAPH SHALL NOT BECOME EFFECTIVE, AND NO MONEY SHALL BE PAID TO TICKNER
PURSUANT TO THIS AGREEMENT, UNTIL SUCH SEVEN-DAY PERIOD HAS EXPIRED WITHOUT THIS
PARAGRAPH’S HAVING BEEN REVOKED.  THE SEVEN-DAY PERIOD OF REVOCATION SHALL
COMMENCE UPON THE DATE OF TICKNER’S EXECUTION OF THIS AGREEMENT. WITHIN THE
SEVEN-DAY REVOCATION PERIOD, TICKNER SHALL FORWARD TO ZENITH A COPY OF THIS
AGREEMENT FULLY EXECUTED BY TICKNER.  IN ORDER TO REVOKE THIS PARAGRAPH, TICKNER
SHALL DELIVER TO ZENITH, PRIOR TO THE EXPIRATION OF SAID SEVEN-DAY PERIOD, A
WRITTEN NOTICE OF CANCELLATION.

In addition to the release set forth in paragraph 15 hereof, Tickner hereby
voluntarily and knowingly waives all rights or claims arising under the Federal
Age Discrimination in Employment Act.


21.           ARBITRATION.  ANY CONTROVERSY, DISPUTE, OR CLAIM BETWEEN THE
PARTIES TO THIS AGREEMENT, INCLUDING ANY CLAIM ARISING OUT OF, IN CONNECTION
WITH, OR IN RELATION TO THE FORMATION, INTERPRETATION, PERFORMANCE OR BREACH OF
THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, BEFORE A SINGLE
ARBITRATOR, IN ACCORDANCE WITH THIS SECTION AND THE THEN MOST APPLICABLE RULES
OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON ANY AWARD RENDERED BY
THE ARBITRATOR MAY BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION
THEREOF.  SUCH ARBITRATION SHALL BE THE ADMINISTERED BY THE OFFICE OF THE
AMERICAN ARBITRATION ASSOCIATION ASSIGNED TO ADMINISTER CASES ARISING FROM THE
GREATER LOS ANGELES AREA.  ARBITRATION SHALL BE

 

15

--------------------------------------------------------------------------------


 


EXCLUSIVE REMEDY FOR DETERMINING ANY SUCH DISPUTE, REGARDLESS OF ITS NATURE. 
NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY
TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY
COMPARABLE PROVISION, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING
ORDER OR A PRELIMINARY INJUNCTION, ON THE GROUND THAT THE AWARD TO WHICH THE
APPLICANT MAY BE ENTITLED IN ARBITRATION MAY BE RENDERED INEFFECTUAL WITHOUT
PROVISIONAL RELIEF.

In the event the parties are unable to agree upon an arbitrator, the parties
shall select a single arbitrator from a list of nine arbitrators drawn by the
parties at random from the “Independent” (or “Gold Card”) list of retired judges
or, at Tickner’s option, from a list of nine persons from the Employment Panel
and provided by the American Arbitration Association.  If the parties are unable
to agree upon an arbitrator from the list so drawn, then the parties shall each
strike names alternately from the list, with the first to strike being
determined by lot.  After each party has used four strikes, the remaining name
on the list shall be the arbitrator.  If such person is unable to serve for any
reason, the parties shall repeat this process until an arbitrator is selected.

This agreement to resolve any disputes by binding arbitration shall extend to
claims against any parent, subsidiary or affiliate of each party, and, when
acting within such capacity, any officer, director, shareholder, employee or
agent of each party, or of any of the above, and shall apply as well to claims
arising out of state and federal statutes and local ordinances as well as to
claims arising under the common law.  In the event of a dispute subject to this
paragraph the parties shall be entitled to reasonable discovery subject to the
discretion of the arbitrator.  The remedial authority of the arbitrator shall be
the same as, but no greater than, would be the remedial power of a court having
jurisdiction over the parties and their dispute.  The arbitrator shall, upon an
appropriate motion, dismiss any claim

 

16

--------------------------------------------------------------------------------


 

without an evidentiary hearing if the party bringing the motion establishes that
he or it would be entitled to summary judgment if the matter had been pursued in
court litigation.  In the event of a conflict between the applicable rules of
the American Arbitration Association and these procedures, the provisions of
these procedures shall govern.

Each party to this Agreement shall be responsible for one half of the costs and
fees of the arbitrator.  The prevailing party in such arbitration, as determined
by the arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

The arbitrator shall render an award and written opinion, and the award shall be
final and binding upon the parties.  If any of the provisions of this paragraph,
or of this Agreement, are determined to be unlawful or otherwise unenforceable,
in whole or in part, such determination shall not affect the validity of the
remainder of this Agreement, and this Agreement shall be reformed to the extent
necessary to carry out its provisions to the

greatest extent possible and to insure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration.  If a court should find that this
section’s arbitration provisions are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

 

17

--------------------------------------------------------------------------------


 

                Unless mutually agreed by the parties otherwise, any arbitration
shall take place in the City of Los Angeles, California.

 

IN WITNESS WHEREOF, the parties hereto have set their hands on the day or days
and year written below.

PLEASE READ CAREFULLY.

Dated: February 24, 2005

/s/ John J. Tickner

 

John J. Tickner

 

 

 

Zenith National Insurance Corp.

 

 

 

 

 

 

Dated: February 24, 2005

By

/s/ Jack D. Miller

 

 

Jack D. Miller

 

 

Executive Vice President

 

18

--------------------------------------------------------------------------------